Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-18, as originally filed 20 APR. 2020, are pending and have been considered as follows:

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 JUN. 2020 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of "Invention I, species FIG. 4C, which read upon claims 1-5, 7, 9-10, 12, and 15-18 with traverse" in the reply filed on 07 SEP. 2021 is acknowledged. The traversal is on the ground(s) that "The Office Action asserts that Inventions I and II are separate embodiments of a single inventive concept. However, the Office Action provides no reasoning or analysis regarding these allegations, nor does the Office Action provide any evidence of mutually exclusive characteristics of the embodiments.".  This is not found persuasive because the panel can be formed by additive manufacturing without requiring the step of bending. The inventions have acquired a separate status in the art due to their recognized divergent subject matter, 
The requirement is still deemed proper and is therefore made FINAL.
However, the Examiner disagrees with this listing of claims which read upon the elected invention. Specifically, the Examiner finds claims 16-17 do not read upon the elected invention of "a decking". In claims 16-17 reference is drawn to a feature(s) —bending— that is only disclosed with reference to the non-elected invention of "a method of forming a decking”.
Therefore,  claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim 6, 8, 11, 13-14, 16-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07 SEP. 21.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3-5, 7 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 3 ln. 2: the recitations "a series of adjacent top flanges and a series of adjacent bottom flanges" is vague, indefinite, and confusing as being unclear if the claimed "adjacent top flanges" or "adjacent bottom flanges" are referring to the previously introduced ""pattern of top flanges and bottom flanges" or if this is requiring additional "top flanges" and "bottom flanges".
It is suggested to use the phrase --a series of adjacent top flanges of the pattern of top flanges and a series of adjacent bottom flanges of the pattern of bottom flanges-- and the Examiner interpreted this claim as such.

Cl. 7 ln. 1: the recitation(s) of "the flange" and ”a width equal to the spacing of the webs at their attachment to the flange” is/are vague, indefinite, and confusing as being unclear because it is unclear which "flange" is being referred to and it is unclear which "webs" are being referred to. The Examiner notes "a pattern of top flanges and bottom flanges" have been introduced making unclear if this phrase of "the flange" is intended to specify --each flange-- or only one of the "top flanges" or "bottom flanges". 
Further, the "webs therebetween" introduced in claim 1 were not introduced as requiring any "spacing", making it unclear how a later "spacing" can be compared thereto. 


Cl. 12 ln. 1: the recitation of "one of the outermost flanges" is vague, indefinite, and confusing as being unclear as lacking proper antecedent basis within the claims because it is unclear how "outermost" is defined in relation to "top flanges: and "bottom flanges" as required by claim 3. No "inner" or "outer" flange has been introduced.
For examination purposes, the Examiner will consider this phrase to mean --an outermost portion of the flange--.

Claims 4 and 5 though not explicitly referred to in the section are rejected as being dependent upon indefinite claim 3.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-5, 7, 9-10, 12, 15, 18 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Hartman et al. US 4682456 A (Hartman).
As per claim 1, Hartman teaches decking ("Flooring System" title) comprising 

wherein at least one flange is comprised of a plurality of folded-layer segments (see left-to-right segments between 53 and 52, between 52 and 52, between 52 and 52, and between 52 and 53, FIG. 3) adjacent to each other in a stacked position (see sections of cover 50 stacked over 14) to increase the thickness of the flange (see "thickness" between 50 and 14, FIG. 3). 

As per claim 2, Hartman teaches the limitation according to claim 1, wherein the top flanges and the bottom flanges are parallel to one another (see FIG. 3; these elements 12, 50, and 14 are recognized as parallel as they would extend in a direction into the page). 

As per claim 3, Hartman teaches the limitation according to claim 1, wherein the panel comprises: 
a) a series of adjacent top flanges (see "series" of crests 12 and sections of cover 50, FIG. 3) and a series of adjacent bottom flanges (see "series" of valleys 14, FIG. 3); 

c) wherein the first end of one bottom flange is connected to the second end of one top flange and the second end of the bottom flange is connected to the first end of a different top flange (see FIG. 3; note the various ends are recognized as "connected" as broadly claimed). 

As per claim 4, Hartman teaches the limitation according to claim 3, wherein at least one flange (50, FIG. 3) is folded from each end (see folds are 53, left side and 53, right side, FIG. 3) to make up multiple folds defining two separate spaced-apart switch-back configurations with a gap (see gap at the lead line 53, FIG. 3) therebetween providing a three deep layer flange (see two elements above and below the lead line at 53 and a third element at lead line at 15; this is recognized as "a three deep layer flange" as broadly claimed). 
	
As per claim 5, Hartman teaches the limitation according to claim 4, wherein the gap is facing outwardly (see "gap" facing towards the upper right, FIG. 3) from a cavity (see "cavity" below the joint at 15, 50, proximate reference character 17) defined by the flange and adjacent webs. 

As per claim 7, Hartman teaches the limitation according to claim 3, wherein the flange has a width equal to the spacing of the webs (see at least four vertically extending portions of dividing channel 40 and webbing 16, FIG. 3) at their 

As per claim 9, Hartman teaches the limitation according to claim 3, wherein each flange is folded from each flange end to make up a single switch-back configuration providing a three deep layer flange (see "single switch-back" at 53). 

As per claim 10, Hartman teaches the limitation according to claim 9, wherein each layer is parallel to the other layer over the entire width of the flange (see "parallel" FIG. 3). 

As per claim 12, Hartman teaches the limitation according to claim 3, wherein one of the outermost flanges has double-folded elements on one side of the flange (see "double folded" at leftmost extent of FIG. 3) and another of the outermost flanges has double folded elements (see "double folded" at rightmost extent of FIG. 3) on an opposite side of the flange such that the opposing sides of two identical panels may be interlockably mated with one another. 

As per claim 15, Hartman teaches a structural member (corrugated sheet 10, FIG. 3) extending along a longitudinal axis comprising 
a uniform thickness plate ("metal decking" Cl. 1 ln. 5) folded back onto itself (see "back onto itself" at ridge 20, FIG. 3)


As per claim 18, Hartman teaches decking ("Flooring System" title) comprising 
a panel of uniform thickness sheet metal (corrugated sheet 10, FIG. 3) having a repeating pattern of top flanges (see "pattern" of crests 12 and sections of cover 50, FIG. 3) and bottom flanges (valleys 14, FIG. 3) connected by webs (see at least four vertically extending portions of dividing channel 40 and webbing 16, FIG. 3) therebetween, wherein 
at least one flange is comprised of a plurality of folded-layer segments (see left-to-right segments between 53 and 52, between 52 and 52, between 52 and 52, and between 52 and 53, FIG. 3) adjacent to each other in a stacked position (see sections of cover 50 stacked over 14) to increase the thickness of the flange and wherein the sheet metal is a single folded sheet with minimum discontinuities (see two "discontinuities" at embossments 17; these are recognized as "minimum discontinuities" as broadly claimed) thereby providing an aesthetically pleasing appearance. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635